Citation Nr: 0930217	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  02-19 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder ("PTSD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Detroit, Michigan in which the RO 
denied service connection for PTSD.  The appellant, who had 
active service from July 1966 to July 1968, appealed that 
decision to BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.

In October 2005, the Board remanded the appellant's claim for 
further development. October 2005 BVA decision.  The 
requested development has been completed; and the case has 
been returned to the Board for further review.

The Board notes that the record on appeal contains medical 
treatment records which indicate psychiatric diagnoses other 
than PTSD such as major depressive disorder, anxiety and 
bipolar disorder.  Although not specifically claimed by the 
Veteran, to the extent that he attributes his current 
psychiatric symptoms to PTSD, the other diagnoses of record 
may be construed as a claim for those other psychiatric 
disorders.  As such, service connection for a psychiatric 
disorder other than PTSD is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The record on appeal does not contain a diagnosis of PTSD 
based on a stressor that has been verified for VA purposes by 
official records or any other supportive evidence.
 
3.  The preponderance of the evidence is against finding that 
PTSD manifested during service or is causally or 
etiologically related to service.  


CONCLUSION OF LAW

PTSD was not incurred in, or aggravated by, active military 
service. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Specifically, the 
Board finds that letters dated in February 2003, March 2005 
and October 2005 separately and individually satisfied the 
duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware from these letters that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his PTSD service connection claim.  The above-
referenced letters also informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004) [Pelegrini II].  Although the VCAA letters in this 
case were not sent prior to the initial adjudication of the 
appellant's claim, the Board finds that the belated notice 
was not prejudicial to the appellant since (1) he was 
provided adequate notice, (2) his claim was readjudicated and 
(3) the appellant was provided several Supplemental 
Statements of the Case explaining the readjudication of his 
claim in January 2005, April 2005 and March 2009. Mayfield  
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In making the foregoing findings, the Board observes that 38 
C.F.R. § 3.159 
(VA's regulation concerning VA assistance in developing 
claims) was revised during the pendency of this appeal.  
These revisions became effective as of May 30, 2008, and 
several portions of the revisions are pertinent to the case 
at hand. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application.  The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice.  
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement ("NOD") or when, as a matter of law, 
entitlement to the benefit claimed cannot be established.  VA 
may continue to have an obligation to provide adequate 
section 38 U.S.C.A. § 5103(a) notice despite receipt of an 
NOD if the claim was denied and compliant notice was not 
previously provided. See Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) [Mayfield II]. 

In addition to the foregoing, the Board observes that the 
appellant's service treatment records, VA medical records and 
identified private medical records have been obtained, to the 
extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  In this regard, the record 
reveals that the appellant was afforded two VA examinations 
in April 2002 and February 2009 in connection with his PTSD 
service connection claim. See 38 C.F.R. § 3.159(c)(4).  
Lastly, the Board notes for the record that the appellant has 
been provided with a general explanation of disability 
ratings and effective dates pertaining to his claim. See 
March 2009 Supplemental Statement of the Case; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for PTSD, any 
questions as to the appropriate disability rating or 
effective date to be assigned to this claim are rendered 
moot; and no further notice is needed. Id.  Therefore, since 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication 
of the appellant's claim. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

B.  Law and Analysis

As discussed previously in the Board's October 2005 decision, 
the appellant seeks service connection for PTSD that he 
believes manifested as a result of incidents that occurred 
during his period of service with the 1st Marine AirWing in 
Vietnam. December 2001 application for compensation; February 
2002 statement with VA Form 9; March 2002 response to PTSD 
questionnaire; February 2005 statement in support of claim.  
Specifically, the appellant alleges that he developed PTSD as 
a result of several stressful events during his service that 
included (1) his transporting wounded and dead bodies in May 
1967 at Hill 55, which was north of DaNang Air Base, (2) 
recovering dead bodies in December 1967 at DaNang Air Base 
following a rocket attack on incoming aircraft and (3) having 
his convoy attacked and ambushed between Hue and Phu Bai in 
July 1967 while on the way to Khe Sahn. Id.  In terms of the 
July 1967 convoy attack, the appellant reports that the 
ambush was initiated when the enemy blew up bridges both 
ahead of and behind the convoy and that he was hit by 
shrapnel in his right buttocks during the attack.  In doing 
so, he identified the names of several witnesses to these 
events. Id.  

In addition to the foregoing, the appellant reports being 
traumatized in service by "bombings and rocket attacks, and 
having to scramble and be shaken." April 2002 VA PTSD VAX, 
p. 2.  During a VA examination, the appellant also indicated 
that he had problems with things that he saw in service that 
included fire fights and the Tet Offensive; and that he was 
also severely traumatized by walking into a tiger shed and 
finding a man that he knew decapitated. Id.; February 2005 
statement in support of claim.  Lastly, the Board observes 
that the appellant reported to a VA medical provider in April 
2002 that he was also not only traumatized by his experiences 
as a truck driver, helicopter pilot and machine gunner in 
service (private medical records dated in April 1988 and July 
1988; May 1989 psychiatric report, p. 2; October 2000 
psychiatric report pgs. 2,6-7), but that he was placed in 
stressful situations when his brother (who was also in the 
Army in a infantry unit) was shot and the appellant attempted 
to find him while he was being transported to the United 
States and that he experienced survivor's guilt in that he 
left his friends behind when he was discharged from service. 
April 2002 VA medical records.   

While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as psychosis as that term is defined in 
38 C.F.R. § 3.384, when such disease is manifested to a 
compensable degree within one year of separation from service 
and the veteran seeking service connection had continuous 
service for 90 days or more during a period of war or after 
December 31, 1946. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309, 3.384.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service. 38 C.F.R. § 3.303(d).  In order to establish service 
connection, a claimant must generally submit: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease; and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999).  Service connection for 
PTSD specifically requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV); (2) a link, established by 
medical evidence, between the appellant's current symptoms 
and an in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f).

While the appellant alleges that he was involved in combat 
when his alleged PTSD stressor events occurred (October 2000 
psychiatric report pgs. 2,6-7), a review of his service 
personnel records do not corroborate his assertions.  Rather, 
these records reveal that the appellant had a military 
occupation specialty of motor vehicle operator; is considered 
to have foreign service in Vietnam from March 1967 to 
February 1968; and that he was assigned to the 1st Marine 
AirWing of Marine Wing Support Group 17 while in Vietnam. See 
DD Form 214; service personnel records.  While the appellant 
reports that he was a helicopter pilot and a helicopter door 
gunner while in Vietnam (private medical records dated in 
April 1988; May 1989 psychiatric report, p. 2; October 2000 
psychiatric report pgs. 2,6-7), there is no indication in the 
record that the appellant was ever assigned to perform these 
duties.  In addition, the appellant's service personnel 
records show only that he was awarded the National Defense 
Service Medal, the Vietnamese Service Medal with 
1 star, the Vietnam Campaign Medal and the M-14 Rifle 
Marksman Badge, commendations that are not reflective of 
involvement in actual combat. DD Form 214; service personnel 
records.  Based upon the above-referenced evidence, the Board 
finds that the appellant is not entitled to the relaxed 
evidentiary standard of proof regarding events that occurred 
during combat pursuant to 38 U.S.C.A. § 1154(b); and 
verification of his alleged PTSD stressors is required for 
service connection to be granted in this case. See 38 C.F.R. 
§ 3.304(f) (1999); Zarycki v. Brown, 6 Vet. App. 91, 93 
(1993); see also Collette v. Brown, 82 F.3d 389 (1996).

Turning to the merits of the appellant's claim, the evidence 
of record reveals that the appellant has been diagnosed with 
PTSD based upon several of the alleged stressor events noted 
above. See private medical records dated in May 1989, October 
2000 and November 2000; VA medical records dated in April 
2002; February 2009 VA examination report.  For the sake of 
argument, the Board assumes that the appellant's PTSD 
diagnosis constitutes a current disability for VA purposes 
(thereby fulfilling the first element necessary for a grant 
of service connection) and that the post-service medical 
records contained in the claims file arguably satisfy the 
second element necessary for a grant of service connection (a 
link, established by medical evidence, between a veteran's 
current symptoms and an in-service stressor) even though the 
events upon which the PTSD diagnosis is based have not been 
verified for VA purposes.  In this regard, however, the Board 
finds that service connection must ultimately be denied in 
this case in light of the lack of credible supporting 
evidence that the appellant experienced the in-service PTSD 
stressor events he reports from service.  

In this regard, the Board finds that a review of the 
appellant's service records fails to provide competent 
evidence supportive of the appellant's claim.  While these 
records reveal that the appellant was assigned as a motor 
vehicle operator while overseas, they do not reference the 
appellant's alleged duty assignments of recovering or 
transporting bodies in May 1967 or December 1967; or the 
appellant's involvement in a convoy operation that was 
attacked in July 1967 resulting in his being hit by shrapnel 
in the right buttocks. Service personnel records and 
treatments records; appellant's February 2002 statement with 
VA Form 9, March 2002 response to PTSD questionnaire and 
February 2005 statement in support of claim.  Although the 
appellant reports being traumatized by his experiences in 
service as a helicopter pilot and helicopter gunner (private 
medical records dated in April 1988; May 1989 psychiatric 
report, p. 2; October 2000 psychiatric report pgs. 2,6-7), 
there is no indication in the record that he was ever 
assigned to perform these duties.  In addition, the Board 
observes that the appellant has also generally reported to 
medical providers (but not to the RO or the Board) that he 
has nightmares of the Tet Offensive, without providing any 
details as to the basis of those nightmares. See April 2002 
VA medical records.  While the appellant's service personnel 
records do reveal that the appellant participated in counter-
insurgency operations in DaNang, Vietnam from April 13, 1967 
to February 6, 1968, there is no indication of record that 
the appellant was involved in a traumatic stressor event 
during the six days he was located in Vietnam during the Tet 
Offensive (which occurred between January 30, 1968 to 
September 23, 1968).  In addition to the foregoing, the Board 
observes that a review of the appellant's service records do 
not reference any traumatic experiences reported by the 
appellant during his period of service or medical treatment 
associated with such experiences. See DD Form 214; service 
personnel records; service treatment records.  

Turning to the appellant's post-service medical records, the 
Board notes that these records first document the appellant's 
medical treatment associated with PTSD in April 1988.  See 
private medical records; VA medical records.  While the 
claims file contains several VA examination reports 
undertaken in connection with the appellant's PTSD service 
connection claim, the Board finds it notable that the 
appellant was found either to be exaggerating in describing 
his stressor events or was ultimately diagnosed as not 
meeting the diagnostic criteria for PTSD during these 
examinations. VA examination reports dated in April 2002 and 
February 2009.  In this regard, the Board observes that the 
appellant was afforded a VA neuropsychological examination in 
April 2002 that consisted of the MMPI-2, the PCL-M, the 
Impact of Events Scales, the Mississippi Scale of Combat-
Related Stress and a Detailed Assessment of Posttraumatic 
Stress ("DAPS"). April 2002 VA neuropsychological 
examination report, p. 1.  After conducting the above-
referenced tests, the VA examiner summarized his findings by 
stating that the appellant's performance across a number of 
measures sensitive and specific to PTSD found his 
presentation to be an exaggeration or fabrication of 
symptoms.  As such, no diagnostic conclusions could be 
reached at that time. Id., pgs. 1-2. 

During a separate PTSD examination also performed in April 
2002, the appellant was ultimately diagnosed with history of 
recurrent depression with anxiety and anxiety not otherwise 
specified. April 2002 VA PTSD examination report.  In 
addressing the issue of PTSD, the VA examiner concluded that 
the appellant did not meet the criteria for combat PTSD. Id., 
p. 6.  Lastly, the Board observes that the appellant was 
afforded a VA examination in connection with his current 
claim in February 2009.  After performing an extensive review 
of the appellant's claims file, conducting a mental health 
examination and undertaking psychometric testing, the 
appellant's VA examiner accorded the appellant the benefit of 
the doubt and diagnosed him with alcohol dependence, mild 
PTSD and a personality disorder after noting that the 
appellant's MMPI-2 profile was invalid due to grossly 
exaggerated symptoms and complaints. February 2009 VA 
examination report, pgs. 11, 13-14 (VA examiner reported that 
"the bottom line [from the MMPI-2 profile] is that it is 
very difficult to believe what the veteran[] says about 
himself").  However, the Board does note that the Veteran 
has apparently been diagnosed as having PTSD in several VA 
treatment records and has undergone treatment for the 
disorder.   

In an effort to corroborate the appellant's allegations of 
transporting wounded and dead bodies in May 1967, recovering 
dead bodies in December 1967 at DaNang Air Force Base and 
being involved in a convoy that was ambushed between Hue and 
Phu Bai in July 1967, the RO initially requested additional 
information from the appellant regarding his alleged stressor 
events (letters dated in October 2005, April 2006 and June 
2007) and then contacted several agencies that included the 
National Personnel Records Center, the United States Marine 
Corps Personnel Management Support Branch, the United States 
Marine Corps Education Command and the National Archives. See 
letters dated in March 2007, April 2008 and June 2008.  
In doing so, the RO provided the agencies with information 
regarding the appellant and his alleged stressor events.  In 
response, the appellant's service personnel records were 
associated with the claims file, as were Marine Corps unit 
records pertaining to the appellant's Marine Wing Support 
Group 17 for the months of May 1967, July 1967 and December 
1967.  

A review of the Marine Corps unit records and command 
chronologies fails to corroborate the appellant's assertions 
that he was assigned to transporting wounded and dead bodies 
in May 1967, recovering dead bodies in December 1967 at 
DaNang Air Force Base or being involved in a convoy that was 
ambushed between Hue and Phu Bai in July 1967. See command 
chronologies.  While these records document am emergency 
landing attempt by a USAF B-52 bomber in July 1967 that ended 
up burning in a mine field, the records also report that the 
units that responded to the crash were the H&MS-17 Fire 
Department and the H&MS EOD (Explosive Ordnance Disposal), 
not the Motor Transport Section. Id.  It appears the USAF B-
52 bomber that crashed contained a crew of six United States 
Air Force members, five of whom were killed. Id.  The 
chronologies also reflect that DaNang Air Base was attacked 
in July 1967 as well, resulting in the Fire Department 
putting out a fire in a particular area of the base and H&MS-
17 EOD responding to numerous calls including retrieving 
scattered 250 pound bombs from a secondary explosion in the 
bomb dump.  While several aircraft were damaged and four men 
were injured as a direct result of the attack, no casualties 
were noted. Id.  Lastly, the Board observes that the December 
1967 command chronologies contained in the claims file 
reflect two (2) crashes of Air Force F-4C with responses by 
the Fire Department and H&MS-17 EOD.  No injuries or 
casualties were reported in connection with these incidents. 
Id.     

In light of the information contained in the appellant's 
service records and Marine Corps unit records, the RO 
affirmed its denial of the appellant's PTSD service 
connection claim on the basis that none of the appellant's 
alleged PTSD stressor events have been corroborated. March 
2009 Supplemental Statement of the Case.  After considering 
all evidence of record, the Board finds the information 
contained in the appellant's service file and the Marine 
Corps unit records to be more probative and persuasive when 
compared to the statements submitted by the appellant.  As 
such, the Board finds that the stressor events alleged by the 
appellant to have occurred in May 1967, July 1967 and 
December 1967 (set forth above) have not been corroborated 
such that a claim of entitlement to service connection for 
PTSD can be granted based upon them.  

In terms of the other stressor events referenced by the 
appellant to either VA or the appellant's medical examiners 
(i.e., the appellant walking into a tiger shed and finding a 
man that he knew decapitated or being traumatized during the 
Tet Offensive), the Board observes that the appellant has 
failed to provide VA with any information that can be used to 
attempt to verify specific events despite the RO's request 
for such information. October 2005, April 2006 and June 2007 
letters from the RO to the appellant.  The United States 
Court of Appeals for Veterans Claims (the "Court") has held 
that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence. See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). As such, service connection for PTSD cannot be 
granted based upon the above-referenced stressor events.  

Thus, although the appellant has a diagnosis of PTSD related 
to traumatic events in service, there is no credible 
supporting evidence of the occurrence of the claimed in-
service stressors as is required by the governing legal 
criteria.  Absent corroborating evidence of a stressor event, 
service connection for PTSD cannot be granted.  Therefore, 
for the reasons discussed above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as a 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for posttraumatic stress disorder is 
denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


